DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/26/2021 has been entered.  Claims 1-9 are pending in the application.  The amendment to the claims filed on 11/26/2021 does not comply with the requirements of 37 CFR 1.121(c) because the claims do not contain claim text with markings which is required.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Objections
Claim 1 is objected to because of the following informalities:  the term “exuast” is misspelled and should be corrected to - - exhaust - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as obvious over Lamb (WO 2007048006 A2) in view of Hahn (US 20090250499 A1) in view of Ricordi et al. (US 20140069981 A1).
Regarding claims 1 and 8-9, Lamb discloses a driving tool (10/400, figs. 1-3 and 12) comprising: a combustion chamber (424) into which fuel and compressed air are supplied [0077-0078]; a cylinder (420) having a piston (444) therein, wherein the piston is movable and is driven by combustion pressure at a time of igniting a mixture of the fuel and the compressed air filled in the combustion chamber (424); a valve (432) that is configured to open and close a passage through which the compressed air is supplied into the combustion chamber (424) via a control unit/solenoid [0078]; and teaches having air enter the combustion chamber “at a desired time” and compressing fresh/scavenging air as piston 444 is returned or proximately returned and purging exhaust [0078]; and
a trigger (30) that is configured to operate an ignition device to combust a mixture of the fuel and the compressed air filled in the combustion chamber ([0059], figs. 1-3).
air may be discharged from the transfer chamber 426 into the second chamber 424 at a desired time” ([0078], lines 31-33).
Lamb fails to explicitly disclose the control unit is configured to control the valve to supply the compressed air into the combustion chamber as a scanvenging air, for a preset period of time, in response to determining both discharge of exhaust from the combustion chamber has started and that a return of the piston is completed and when the control unit determines that the contact member is turned off without turning on the trigger after the contact member is turned on, wherein the control unit is configured to supply the compressed air into the combustion chamber as scavenging air after discharge of exhaust from the combustion chamber has started and having a contact member that is configured to be brought into contact with a driving target member to enable an operation of the trigger.
Hahn teaches a similar power tool (10) having a control unit (30), a metering control device/valve (18 [0021]), a piston (15), combustion chamber (11), piston sensor (31) that determines positon of the piston and the control unit controls a pump (20) with valve (28) that returns the piston and valves 25/26 to aspirate exhaust gases and inject fresh/scavenging air ([0022-0024], fig. 1).

Ricordi et al. states:  “metering valve 288 may be controlled by the controlled system 202 to provide a desired rate of fuel flow into the combustion chamber 278 to enable a combustion event [0052]… the control system 202 may be designed to interact with the actuator 298, the fuel system 250, the air system 252, the ignition system 254, and the trigger switch 312 to control the combustion of fuel and air within the combustion chamber 278” [0055].

Regarding claims 2-3, Lamb discloses a trigger that is configured to ignite the mixture, wherein after a predetermined time elapses after the trigger is turned on, the control unit determines that the return of the piston 
Regarding claim 4, Lamb discloses a position detection unit that is configured to detect a position of the piston, wherein the control unit determines that the return of the piston is completed based on position information from the position detection unit and supplies the compressed air into the combustion chamber (424, p. 12, lines 4-6).
Regarding claim 7, Lamb discloses an operation part that is configured to open and close the valve (pages. 11, lines 1-30).
Regarding claims 5-6, Lamb fails to explicitly disclose having a mounting part in which a fuel container is mounted, the fuel container configured to supply the fuel, wherein when the control unit determines that the fuel container is mounted in the mounting part, the control unit controls the valve and supplies the compressed air into the combustion chamber and a temperature measuring part that is configured to measure a temperature of the combustion chamber, wherein when the temperature of the combustion chamber measured by the temperature measuring part 
Hahn et al. teaches a power tool (10) having a mounting part in which a fuel container is mounted, the fuel container configured to supply the fuel, wherein when the control unit determines that the fuel container is mounted in the mounting part, the control unit controls the valve and supplies the compressed air into the combustion chamber and a temperature measuring part that is configured to measure a temperature of the combustion chamber, wherein when the temperature of the combustion chamber measured by the temperature measuring part exceeds a predetermined temperature, the control unit controls the valve and supplies the compressed air into the combustion chamber ([0012-0015, 0022-0024], fig. 1).
Given the suggestion and teachings of Lamb to have a control unit/solenoid valve that is configured to control/regulate the valve, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control unit with having a mounting part in which a fuel container is mounted, the fuel container configured to supply the fuel, wherein when the control unit determines that the fuel container is mounted 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on all references applied in the independent claims of the prior rejection of record for any teaching or matter specifically challenged in the argument.  Also, the amendment is not clear since there are no markings indicating what has been amended.

	Conclusion        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731